NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                            MAR 18 2015

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

RANDY COSBY,                                     No. 12-17559

                Plaintiff - Appellee,            D.C. No. 2:08-cv-00505-LKK-DAD

  v.
                                                 MEMORANDUM*
AUTOZONE, INC.,

                Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                 Lawrence K. Karlton, Senior District Judge, Presiding

                        Argued and Submitted February 9, 2015
                              San Francisco, California

Before: HAWKINS, PAEZ, and BERZON, Circuit Judges.

       Following AutoZone, Inc.’s successful first appeal to this court, Cosby v.

Autozone, Inc., No. 10-16189, 2011 WL 3267704 (9th Cir. June 15, 2011),1 the district

court entered an order of remittitur, reducing plaintiff Randy Cosby’s (“Cosby”)

economic damages award from $174,000 to $4,917.60 and reducing his non-economic

       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
       1
           AutoZone’s Motion to Take Judicial Notice is granted.
damages award for mental suffering from $1,326,000 to $250,000. AutoZone appeals

again, contending the non-economic award is still too large. We affirm.

       We review the district court’s ruling on remittitur for an abuse of discretion.

See D&S Redi-Mix & Contracting Co., 692 F.2d 1245, 1249 (9th Cir. 1982). The

proper amount of a remittitur is the maximum amount sustainable by the evidence.

Id. We must view the evidence supporting the court’s ruling and all reasonable

inferences therefrom in favor of Cosby. Cf. Bains LLC v. Arco Prods. Co., 405 F.3d
764, 774 (9th Cir. 2005).

       This court’s prior order held that the evidence did not sustain the exceptionally

large award of $1.326 million in non-compensatory damages. It did not, however,

rule out the possibility that a smaller award could be sustained, or hold that the district

court could not consider evidence of emotional harm both before and after Cosby’s

termination. On remand, the district court carefully considered all the evidence in the

case and concluded that it was proper to consider both pre- and post-termination

emotional harm as related to AutoZone’s failure to accommodate but that a substantial

reduction in the amount of the jury’s award was also required.

       Under the abuse of discretion standard, a district court’s decision may fall

within a broad range of permissible conclusions, see Grant v. City of Long Beach, 315
F.3d 1081, 1091 (9th Cir. 2002), even if not the same conclusion that the appellate


                                            2
court would reach, see Kode v. Carlson, 596 F.3d 608, 613 (9th Cir. 2010) (per

curiam). Here, we cannot say that the court’s decision is illogical, implausible, or

wholly without support in the inferences drawn from the record. United States v.

Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).

      AFFIRMED.




                                         3